Order unanimously reversed and matter remitted to Oneida County Court for a hearing in accordance with the following memorandum: Upon the appeal from the judgment of conviction (27 A D 2d 705) the record and defendant’s claim of his inability to comprehend the nature and impact of the proceedings, were not in such form as to permit the court to give full consideration thereto. Under the broad powers of this court and based on the peculiar facts of this ease, petitioner’s allegations in this coram nobis application that his plea of guilty was not voluntarily made because of his inability to understand the English language, coupled with the alleged coercive insistence of his counsel that he enter such a plea, are sufficient to raise a triable issue as to the voluntariness of his plea. This issue should be resolved at a hearing (People v. Rodriguez, 34 A D 2d 731). (Appeal from order of Oneida County Court, denying, without a hearing, motion to vacate judgment of conviction for murder, second degree, rendered January 28, 1966.) Present—Goldman, ‘P. J., Gabrielli, Moule, Cardamone and Henry, JJ.